PER CURIAM.
This is a motion for appeal by James Patterson, Executor, from a judgment of the Bell Circuit Court awarding the appel-lee Bessie Pursifull $2,350 for services rendered deceased during the last five years of his life, and finding appellee Lester Pursifull to be indebted to the estate of deceased in the amount of $350.
A consideration of the record has failed to disclose any error prejudicial to appellant’s substantial rights.
The motion for appeal is overruled, and the judgment is affirmed.